IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Technology and Entrepreneurial           :
Ventures Law Group, PC,                  :
                       Petitioner        :
                                         :
               v.                        :          No. 504 C.D. 2021
                                         :
Pennsylvania State Police                :
(Office of Open Records),                :
                         Respondent      :


PER CURIAM                             ORDER


               NOW, February 10, 2022, upon consideration of Petitioner’s

application for reargument, the application is denied.